Citation Nr: 1324646	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  12-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of an overpayment of Department of Veterans Affairs benefits in the amount of $3,215.00. 



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to March 1978.  He died in September 2006, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  The issue on appeal has been developed as entitlement to waiver of an overpayment of benefits in the calculated amount of $3,215.00.  The Board notes that, on the June 2013 VA Form 8 Certification of Appeal, it was noted that the debt was reduced by $1,656.00 based on a pension award adjustment in May 2013.  

A review of the Virtual VA paperless claims processing system includes the death pension award dated in May 2013 for the amount of $1,656.00.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the appellant requested a videoconference Board hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, the Board finds that the appellant should be scheduled for a video conference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the appellant for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


